Citation Nr: 0610681	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  03-34 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for chronic 
fatigue syndrome, and if so, whether the claim should be 
granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The veteran had active service from January 1988 to August 
1988. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Board observes that in the September 2002 rating decision 
the RO also denied the veteran's claim to reopen a claim of 
entitlement to service connection for a depressive disorder.  
The veteran appealed that denial.  However, the appeal was 
resolved by an October 2003 rating decision granting service 
connection for a depressive disorder.  A 30 percent 
disability rating was assigned, and the veteran has not 
appealed that decision.  Accordingly that issue will be 
addressed no further here.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of the claim concerning the 
compensation level assigned for the disability].

In a June 2003 letter, the veteran's representative stated 
that she wished to appeal the denial of service connection 
for headaches.  The Board notes that such a claim has not 
been adjudicated and therefore cannot be appealed.  However, 
as it appears that the veteran wishes to pursue such a claim, 
that issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Service connection for chronic fatigue syndrome was 
denied in an unappealed rating decision of December 1991.

2.  The subsequently received evidence includes evidence that 
is not cumulative or redundant of the evidence previously of 
record and is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran does not have chronic fatigue syndrome.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for chronic 
fatigue syndrome.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

2.  Chronic fatigue syndrome was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to establish her entitlement to 
service connection for chronic fatigue syndrome.  The Board 
will initially discuss certain preliminary matters, and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

As explained below, the Board has determined that new and 
material evidence has been presented to reopen the 
appellant's claim.  Therefore, no further action is required 
under the VCAA with respect to the claim to reopen.

With respect to the reopened claim, the record reflects that 
the originating agency provided the appellant with the notice 
required under the VCAA by letter mailed in October 2001, 
prior to its initial adjudication of the claim.  Although the 
appellant has not been provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for chronic fatigue 
syndrome.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claim was no more than 
harmless error.  

The record also reflects that the veteran's service medical 
records and all pertinent evidence identified by the veteran 
have been obtained.  Neither the veteran nor her 
representative has identified any outstanding, existing 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  In the March 
2006 informal hearing, the veteran's representative requested 
that the case be remanded for a medical opinion with respect 
to whether the veteran's chronic fatigue syndrome is related 
to her military service.  The record reflects that the 
veteran has already been afforded an appropriate VA 
examination.  For the reasons discussed below, the Board has 
concluded that the veteran does not have chronic fatigue 
syndrome.  Consequently, a remand for an examination to 
determine the etiology of the claimed disability would serve 
no useful purpose.  In sum, the Board is also satisfied that 
the RO has complied with the duty to assist requirements of 
the VCAA and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claim.  

Claim to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2005), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received in July 2001. 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

Service connection for chronic fatigue syndrome was denied in 
an unappealed rating decision of December 1991 on the basis 
that the veteran was not shown to have the claimed 
disability.  The evidence then of record consisted of the 
service medical records and a September 1991 VA examination 
report.  Those records did not establish a current or in-
service diagnosis of chronic fatigue syndrome; and they did 
not purport to relate chronic fatigue syndrome to the 
veteran's military service.  

The evidence received since the December 1991 decision 
includes medical evidence indicating that the veteran has 
chronic fatigue syndrome.  Since the presence of this 
disability was not shown by the evidence previously of 
record, the Board concludes that such evidence bears directly 
and substantially upon the specific matter under 
consideration; it is neither cumulative nor redundant; and by 
itself or in connection with evidence previously assembled, 
it is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, it is 
new and material and reopening of the claim of entitlement to 
service connection for chronic fatigue syndrome is in order.

Reopened Claim

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

Service medical records show that the veteran was seen on 
several occasions with complaints of fatigue and exhaustion.  
On March 25, 1988, the veteran was given an internal medicine 
evaluation because of a complaint of chronic fatigue.  The 
examiner's impression was that there was no physical etiology 
for the veteran's complaints and that her symptoms were 
related to difficulty coping with academic demands and an 
"inability to understand."  On March 30, 1988, it was noted 
that the veteran's fatigue appeared to have resolved since 
she stopped going to school.  The examiner suspected a 
psychosocial etiology for the problem.  

Also in March 1988, the veteran was given a psychiatric 
evaluation for complaints of fatigue and stress.  The 
examiner attributed the veteran's symptoms to an adjustment 
disorder with work inhibition.  While a diagnosis of chronic 
fatigue was noted on an April 19, 1988, outpatient psychiatry 
report, the examiner tempered his diagnosis with a notation 
of the need for consultation with a psychologist.  An April 
22, 1988, entry reads "chronic fatigue not evident."

Thus, while the service records do contain references to 
chronic fatigue, they do not show a confirmed diagnosis of 
chronic fatigue syndrome.  The report of examination for 
discharge in August 1988 shows normal clinical findings for 
all systems except psychiatric.  The veteran reported a 
history of chronic fatigue on the Report of Medical History; 
however, the reviewing physician noted the March 1988 
internal medicine finding that there was no physical basis 
for chronic fatigue syndrome.  In sum, while the veteran 
clearly complained of symptoms of fatigue in service, and 
chronic fatigue syndrome was discussed by examiners, a 
diagnosis of chronic fatigue syndrome was never confirmed, 
and the veteran appears to have been clinically normal at 
separation with respect to non-psychiatric symptomatology.  

After service, the veteran was afforded a VA examination in 
conjunction with her July 1991 service connection claim.  
However, a diagnosis was deferred pending psychological 
testing, which the veteran declined.  In response to the 
current claim, the veteran was afforded a series of VA 
examinations in July 2003.  A chronic fatigue syndrome 
examination resulted in a diagnosis of a history of 
"questionable chronic fatigue syndrome."  That question was 
apparently resolved when the examiner (J.C.M., M.D.) 
submitted an addendum opinion in September 2003 stating that 
the veteran does not satisfy the criteria needed to make a 
diagnosis of chronic fatigue syndrome.  Rather, he stated, 
the veteran has a sleep disorder that is a separate condition 
from chronic fatigue.  In March 2004, in response to a 
request from the RO, J.C.M. again confirmed his opinion that 
the veteran, although she may complain of fatigue, does not 
meet the established criteria for chronic fatigue syndrome.  

For VA purposes, the diagnosis of chronic fatigue syndrome 
requires specific criteria.  These include new onset of 
debilitating fatigue severe enough to reduce daily activity 
to less than 50 percent of the usual level for at least six 
months; and the exclusion, by history, physical examination, 
and laboratory tests, of all other clinical conditions that 
may produce similar symptoms; and six or more of the 
following: acute onset of the condition, low grade fever, 
nonexudative pharyngitis, palpable or tender cervical or 
axillary lymph nodes, generalized muscle aches or weakness, 
fatigue lasting 24 hours or longer after exercise, headaches 
(of a type, severity, or pattern that is different from 
headaches in the pre-morbid state), migratory joint pains, 
neuropsychologic symptoms, and sleep disturbance.  See 
38 C.F.R. § 4.88a (2005).

In addition to the negative opinion of J.C.M., the record 
also contains several purported diagnoses of chronic fatigue 
syndrome.  However, as will now be discussed, these diagnoses 
either do not comply with the provisions of 38 C.F.R. 
§ 4.88a, or they are otherwise inconclusive.  See Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) [the Board has 
the authority to "discount the weight and probity of evidence 
in the light of its own inherent characteristics and its 
relationship to other items of evidence"].  But see Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board may not 
reject medical opinions based on its own medical judgment].  

In September 2001, the veteran was examined by S.C.B., M.D.  
His assessment was that the veteran had a complex set of 
symptoms that are compatible with chronic fatigue.  This 
assessment was repeated verbatim in records of follow-up 
examinations by S.C.B. in December 2001, March 2002, July 
2002, November 2002, March 2003, May 2003, and November 2003.  
The Board notes initially that a statement that the veteran's 
symptoms are "compatible with" a certain diagnosis does not 
equate to a statement that such a diagnosis is likely or at 
least as likely as not.  S.C.B.'s opinion is the equivalent 
of a statement that such a diagnosis is possible, or that 
such a diagnosis cannot be excluded.  An opinion so stated 
does not identify with any degree of precision the likelihood 
of such a diagnosis.  In essence, it is inconclusive.  The 
Court has held that medical opinions which are speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  See also Tirpak v. Derwinski, 
2 Vet. App. 609 (1992) [medical possibilities and unsupported 
medical opinions carry negligible probative weight].  

Moreover, S.C.B.'s diagnosis does not comport with the 
regulation cited above.  His objective examination of the 
veteran was pertinently normal.  His opinion appears to be 
based largely on the veteran's account of a prior diagnosis 
of chronic fatigue.  While S.C.B. did discuss certain 
symptoms enumerated in 38 C.F.R. § 4.88a, such as depression, 
muscle pain, and headaches, he did not do so in any 
meaningful way that would allow the Board to conclude that 
the criteria were actually met.  For example, while S.C.B. 
noted the veteran's complaint of headaches, he did not 
discuss how the veteran's headaches were different from 
headaches in the pre-morbid state, as is specifically 
required by the regulation.  S.C.B. did not address whether 
the veteran's fatigue was severe enough to reduce daily 
activity to less than 50 percent of the usual level for at 
least six months; and, crucially, he did not discuss whether 
all other clinical conditions that may produce similar 
symptoms could be excluded.  

In addition, S.C.B. did not address whether the veteran had 
at least six of the symptoms enumerated in the regulation.  
He mentioned only three.  Moreover, muscle pains, headaches 
and sleep disturbance, mentioned by S.C.B., are inherently 
subjective symptoms reported in the context of an essentially 
negative clinical examination.  As will be discussed 
immediately below, the subjective nature of much of the 
evidence in this case weighs heavily against the veteran in 
light of the lack of credibility the Board attaches to her 
statements.  In sum, there are specific criteria enumerated 
for a diagnosis of chronic fatigue.  In the absence of any 
direct discussion of those criteria, even if S.C.B.'s opinion 
were considered to be conclusive, the Board concludes that it 
lacks probative weight.

In addition to the above, there are other significant 
problems with S.C.B.'s various opinions, which strongly 
suggest attempts at manipulation of the evidence by the 
veteran.  The record contains a letter dated May 15, 2003, 
purportedly from S.C.B., which was received at the RO on May 
28, 2003.  That letter states that the veteran had onset of 
chronic fatigue syndrome while serving on active duty.  The 
letter is not signed by S.C.B. and is not on VA letterhead.  
A note attached to the letter (presumably by the RO) states 
that the letter has been determined not to have been sent by 
S.C.B.  A report of contact dated in September 2003 shows 
that S.C.B. was asked by the RO about the May 2003 letter.  
He reviewed his records and was not able to find any 
reference to a letter of that date.  He was also unable to 
find any similar comments in the veteran's medical records.  
He stated that any correspondence from his office would be on 
VA letterhead and bear his signature.  S.C.B. discussed the 
issue with J.C.M., M.D., who stated in a September 2003 
opinion that S.C.B. did not think that the May 2003 letter 
was sent by him.  

In November 2003, the RO received another copy of the letter, 
also dated May 15, 2003, but this time written on VA 
letterhead and containing the signature of S.C.B.  Like the 
previous letter, the letter received in November 2003 appears 
to have been submitted by the veteran, and not by S.C.B.  
When confronted with the second letter, S.C.B., in a letter 
dated March 18, 2004, conceded that the signature on the 
second letter was his, although he did not express any memory 
of having written it; he did not explain why it came from the 
veteran and not him; and he did not explain why he had no 
record of having written the letter.  He concluded by stating 
his opinion that the veteran does have chronic fatigue 
syndrome, and that "[s]he clearly relates it most to her 
service in the Navy in the 1980's."

The Board finds S.C.B.'s March 2004 opinion to be as 
unpersuasive as his September 2001 opinion.  At no point in 
the March 2004 opinion did he discuss the clinical evidence 
that supports his diagnosis.  In particular, he did not 
address the symptomatology that is clearly set out in the VA 
regulation as necessary to support a diagnosis of chronic 
fatigue syndrome.  With respect to the letter dated May 15, 
2003, the Board notes that a significant question has been 
raised with respect to its authenticity.  While S.C.B. is 
presumed to recognize his own signature, his recent assertion 
that one of the copies of the letter contains his signature 
conflicts with his earlier assertion that he did not write it 
and had no record of it.  

The Board's substantial doubt on this matter is further 
bolstered by a hand-written letter submitted by the veteran 
in December 2001, also purportedly signed by S.C.B.  That 
letter was also not on VA letterhead, but appears to have 
been photocopied with S.C.B.'s business card superimposed in 
the lower left-hand corner.  The letter was addressed to the 
Department of Social Services and states that the veteran was 
disabled with chronic fatigue, as well as several other 
disorders, that she was unable to work, and that she must 
have a phone.  Attached to the December 2001 letter, and also 
submitted by the veteran, is a July 2001 Forsyth County 
Doctor's Statement Form purportedly signed by S.C.B.  That 
form, under the heading Doctor's Remarks, lists multiple 
diagnoses including chronic fatigue syndrome, and states that 
the applicant continues to be disabled.  

In light of S.C.B.'s unequivocal statement that any opinion 
from him would be on VA letterhead, the Board must conclude 
that the December 2001 letter and the July 2001 Doctor's 
Statement are not in fact from S.C.B.  As they and both 
copies of the May 15, 2003, letter were submitted by the 
veteran, the Board further concludes that the veteran has 
repeatedly attempted to manipulate the evidence in her favor.  
The Board therefore accords no weight to the two letters 
dated May 15, 2001, to the letter received in December 2001, 
or to the July 2001 Doctor's Statement. 

While S.C.B.'s March 2004 letter does provide an opinion 
which is apparently his own, as discussed above, that opinion 
does not address the criteria necessary for a diagnosis of 
chronic fatigue syndrome.  In light of S.C.B.'s wavering 
statements to the RO and to other physicians with respect to 
the details of the veteran's treatment and medical history, 
the Board finds that the probative value of the March 2004 
statement is minimal.  

The Board also notes that the report of a July 2003 mental 
disorders examination, conducted by W.R.B., M.D., includes an 
AXIS III diagnosis of chronic fatigue syndrome.  However, 
that diagnosis appears to be based solely on the veteran's 
statements and description of her history.  The objective 
findings focus on psychiatric symptomatology.  W.R.B. did not 
explain which clinical findings support a diagnosis of 
chronic fatigue, but simply reported in the medical history 
section, "[s]he state[s] she has[...] chronic fatigue 
syndrome."  

W.R.B. also conducted a neurological examination in July 
2003, diagnosing headaches, secondary to chronic fatigue, but 
again, there does not appear to be any clinical testing 
conducted or objective findings to support such a diagnosis.  
The examiner simply reported, "[s]he said she has chronic 
fatigue syndrome, which began prior to her headaches."  

The veteran is not a medical professional and is not 
competent to diagnose chronic fatigue syndrome.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  W.R.B.'s 
acceptance and restatement of the veteran's self-diagnosis, 
without clinical evaluation or discussion adds nothing to the 
competency of the veteran's opinion.  W.R.B.'s opinions are 
mere recitations of the veteran's belief that she has chronic 
fatigue syndrome.  As such, the Board accords W.R.B.'s 
diagnosis of chronic fatigue syndrome very little weight of 
probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) [a medical opinion that is based on the veteran's 
recitation of medical history, and unsupported by clinical 
findings, is not probative].  See also LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) [a bare transcription of lay 
history, unenhanced by any additional medical comments by the 
physician, is not transformed into competent medical 
history].

The record contains several other purported diagnoses of 
chronic fatigue syndrome.  These include private records from 
the Downtown Health Plaza, Centerpoint Human Services and VA 
outpatient treatment records.  Such evidence suffers from the 
same crucial flaw.  It fails to discuss on any meaningful 
basis the clearly established regulatory criteria for such a 
diagnosis, and instead appears to defer to the veteran's lay 
statements and self -diagnosis.  To the extent that pertinent 
symptoms are discussed at all in these opinions, they are 
largely subjective in nature, such as headaches, muscle pain, 
and sleep disturbance, which are reliant on the veteran's 
statements to the examiner.  The Court has held that "[i]t is 
the duty of the [Board] as the factfinder to determine the 
credibility of the testimony and other lay evidence."  Culver 
v. Derwinski, 3 Vet. App. 292, 297 (1992).  In light of what 
appears to be multiple attempts at manipulation of the record 
by the veteran, as discussed above, the Board concludes that 
the veteran's statements are not credible, and the Board 
accords them no weight whatsoever.

The only examiner who actually referred to the criteria for 
establishing a diagnosis of chronic fatigue syndrome was the 
July 2003 VA chronic fatigue syndrome examiner (J.C.M.), who 
found that the veteran did not meet those criteria.  J.C.M.'s 
opinion is consistent with the objective findings reported 
not only in his examination, but in the examination reports 
of S.C.B. and W.R.B.  Such objective findings are mostly 
negative, and this is in complete accord with J.C.M's 
opinion.  For the reasons discussed above, the Board finds 
the opinion of J.C.M. most probative and adopts his ultimate 
conclusion that the veteran does not have chronic fatigue 
syndrome.  

Accordingly, the Board concludes that the preponderance of 
the evidence establishes that the veteran does not have 
chronic fatigue syndrome.

The Board notes that in the October 2004 VA Form 646, the 
veteran's representative asserted that fatigue was possibly a 
"sign/symptom" of the veteran's depression.  If it is the 
intent of the representative to raise the issue of 
entitlement to service connection for chronic fatigue on a 
secondary basis, the Board simply notes that a current 
diagnosis of chronic fatigue syndrome is necessary for 
service connection on either a direct or secondary basis.  Of 
course, if fatigue is a symptom of the service-connected 
psychiatric disorder, it is for consideration in the rating 
of that disorder.



ORDER

Reopening of the claim of entitlement to service connection 
for chronic fatigue syndrome is granted.

Service connection for chronic fatigue syndrome is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


